Citation Nr: 0732794	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  06-39 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel 


INTRODUCTION

The veteran served on active duty from December 1959 to 
December 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for bilateral hearing loss and tinnitus.  
The veteran testified before the Board in June 2007.   


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss first manifested 
more than one year after his separation from service and is 
unrelated to his service or to any incident therein.  

2.  The veteran's tinnitus first manifested more than one 
year after his separation from service and is unrelated to 
his service or to any incident therein.  


CONCLUSIONS OF LAW

1.  The veteran's current bilateral hearing loss was not 
incurred in or aggravated by his active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).  

2.  The veteran's current tinnitus was not incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases, 
including sensorineural hearing loss and tinnitus, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).  

Bilateral Hearing Loss and Tinnitus 

The veteran's service medical records show that he worked as 
a jet engine mechanic during service.  A January 1960 medical 
record shows the veteran complaining of a history of tinnitus 
following exposure to noise.  In a March 1962 medical report, 
the veteran was shown to be always or frequently wearing ear 
protection during loud noise exposure.  He was refitted with 
ear plugs.  On separation examination in November 1963, the 
veteran's audiometric examination results were recorded as 0 
at 500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 
Hertz for both ears.  Whispered voice test was 15/15 in both 
ears.  The examiner noted that the veteran had difficulty 
hearing in his left ear the previous year, but found that 
there were no residuals.  Service connection may not be 
established for disability due to impaired hearing unless the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.  The 
veteran's ears were found to be normal on examination, and he 
made one complaint regarding his ears.  Since the veteran's 
hearing and ears were found to be within normal limits on 
separation and there was one recorded complaint during a 
four-year period of service, the Board finds that the weight 
of the evidence demonstrates that chronicity in service is 
not established in this case.  38 C.F.R. § 3.303(b).     

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claims for service connection for 
bilateral hearing loss and tinnitus.  38 C.F.R. § 3.303(b).  
The first post-service evidence of record of symptoms 
relating to hearing loss is an October 2004 VA medical report 
that shows the veteran being evaluated for hearing aids.  The 
first post-service evidence of record of symptoms relating to 
tinnitus is a January 2006 private medical report where the 
veteran complained of a constant "low-pitched buzz" 
tinnitus bilaterally.  

VA treatment records dated from October 2004 to August 2006 
show that the veteran received intermittent treatment for 
hearing loss and tinnitus.  

In a January 2006 private medical report, the veteran 
complained of progressively worsening hearing loss and a 
constant low-pitched buzz in both ears.  He also reported 
associated lightheadedness.  He stated that he was exposed to 
loud noise in the military when he worked as a jet engine 
test cell mechanic and worked without significant loud noise 
protection from 1962-1963.  Examination revealed a 20-30 
decibel hearing loss bilaterally in the 250 to 4000 Hertz 
ranges with increasing decline of up to a 60 decibel hearing 
loss in the high frequencies.  The veteran also had a decline 
in discrimination of 88 percent in the right ear in his 
speech recognition test.  The physician opined that it was at 
least as likely as not that the veteran's bilateral hearing 
loss and tinnitus were due to unprotected noise exposure 
during service.   
  
On VA examination in May 2006, the veteran complained of 
experiencing hearing loss and tinnitus in both ears since 
approximately the mid-1970s.  He reported a progession in 
hearing loss and intensity of tinnitus in the previous year.  
The examiner reviewed the veteran's entire case file.  
Audiometric examination results were recorded as 45 at 500 
Hertz, 45 at 1000 Hertz, 45 at 2000 Hertz, 40 at 3000 Hertz, 
and 60 at 4000 Hertz for the right ear, and as 40 at 500 
Hertz, 45 at 1000 Hertz, 35 at 2000 Hertz, 45 at 3000 Hertz, 
and 55 at 4000 Hertz for the left ear.  Speech recognition 
scores using the Maryland CNC Test were 80 percent for the 
right ear and 90 percent for the left ear.  The examiner 
found a mild to moderately severe sensorineural hearing loss 
bilaterally with good word recognition ability bilaterally.  
He opined that the veteran's current hearing loss and 
tinnitus were not caused by or a result of military service.  
His rationale was that the veteran had a normal audiometric 
evaluation upon discharge from service in November 1963, and 
therefore, the current hearing loss and tinnitus were not 
related to military service.  

The veteran testified before the Board at a travel board 
hearing in June 2007.  Testimony revealed that he had normal 
hearing and no tinnitus before enlistment into the military.  
He testified that when working as a jet engine mechanic for 
two years during service, his duties were to operate the 
engines in a test cell and make adjustments to them.  He 
reported that he did not recall having a hearing test upon 
separation from service.  He stated that he noticed hearing 
loss during the 1970s but did not seek treatment until the 
mid-1990s when a private physician diagnosed him with minor 
hearing loss and gave him the option of using hearing aids.  
He testified that he did not choose to have hearing aids at 
the time and noticed some ringing in the ears at that time as 
well.  He reported that he later received hearing aids in 
2003 and 2005.  He stated that he worked in hotel management 
after service and experienced no occupational or recreational 
noise exposure.  He further testified that he had noticed a 
ringing in his ears during service after he finished testing 
engines, and it would last half an hour to an hour.  He 
reported that he worked within touching distance of operating 
jet engines two to three times a day for five days a week 
during service.  

An evaluation of the probative value of medical evidence is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility 
and weight to be attached to such opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board is inclined to place less probative value on the 
January 2006 private medical opinion.  While the examiner 
related the veteran's hearing loss and tinnitus to acoustic 
trauma he sustained during service, this appears to have been 
based primarily upon a history provided by the veteran, 
rather than upon a review of the evidence of record.  The 
filtering of the veteran's account of his military service 
through his physician does not transform the veteran's 
account into competent medical evidence merely because the 
transcriber happens to be a medical professional.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Additionally, the Board 
finds that the opinion is not supported by adequate 
rationale, as there is no explanation as to why the veteran's 
current hearing loss and tinnitus was related to his period 
of active service.  If the examiner does not provide a 
rationale for the opinion, this weighs against the probative 
value of the opinion.  See Sklar v. Brown, 5 Vet. App. 140 
(1993).  The Board is not bound to accept medical opinions 
that are based on history supplied by the veteran, where that 
history is unsupported by the medical evidence or based upon 
an inaccurate factual background.  Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).    

The Board assigns greater weight to the May 2006 VA medical 
opinion.  In placing greater weight on the May 2006 opinion, 
the Board notes that in addition to a detailed medical 
examination, there was a complete review of the veteran's 
case file and a rationale provided for the opinion.  In 
forming the opinion, the examiner explained why the veteran's 
current hearing loss and tinnitus were not related to 
service.  The Board accordingly finds the May 2006 VA medical 
opinion to be the most probative as to whether the veteran's 
hearing loss and tinnitus were related to service because the 
examiner at the May 2006 examination based the opinion on a 
detailed review of the file, a thorough medical examination, 
and adequate rationale.  The United States Court of Appeals 
for Veterans Claims has held that some factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the veteran's history, and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444 (2000).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between military service and the veteran's 
current bilateral hearing loss and tinnitus.  In addition, 
sensorineural hearing loss and tinnitus were not diagnosed 
within one year of separation, so presumptive service 
connection for hearing loss and tinnitus is not warranted.  

The veteran contends that his current hearing loss and 
tinnitus are related to his active service.  However, as a 
layperson, he is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claims for service 
connection.  However, the first       post-service evidence 
of the veteran's hearing loss is in October 2004, 
approximately 41 years after his separation from service, and 
the first post-service evidence of the veteran's tinnitus is 
in January 2006, approximately 43 years after his separation 
from service.  In view of the lengthy period without 
treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claims.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's hearing 
loss and tinnitus developed in service.  Therefore, the Board 
concludes that the bilateral hearing loss and tinnitus were 
not incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claims for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2006 and a rating 
decision in May 2006.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the November 
2006 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  



ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals










 Department of Veterans Affairs


